        Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 1 of 17
10/9/2019                                                           OCS Search




lerk's Home (http://www.miami-dadeclerk.com/home.asp)
nline Services (http://www.miami-dadeclerk.com/online_services.asp)
bout Us (http://www.miami-dadeclerk.com/about.asp)
ontact Us (http://www.miami-dadeclerk.com/contact.asp)
y Account (https://www2.miami-dadeclerk.com/PremierServices/login.aspx)



     HARVEY RUVIN
        CLERK oftlie COURTS
        MIAMI-DADE COUNTY, FLORIDA


         Miami-Dade County Civil, Family and Probate Courts Online
                                  System


    [    ~ Back to Results


        Not all search results will be displayed on-line. For example, the following case types (Sealed, Juvenile, Adoption
        and Mental Health Cases) may or may not be in existence and may or may not be viewable by the public pursuant
        to    Florida    Supreme        Court    Mandate      and    the     corresponding     Access     Security   Matrix.
        (https://www.floridasupremecourt.org/content/download/241418/2133339/AOSC1 8-16.pdf)




    MALEY DACOSTA VS JESUS JESSE MENOCALL, JR. ET AL
    Local Case Number: 2019-017287-CA-01
    Filing Date: 06/08/2019
     State Case Number: 132019CA017287000001
     Case Type: Other Negligence
     Consolidated Case No.: N/A
    Judicial Section: CA11
     Case Status: OPEN



        if Parties                                                                                    Number of Parties: 3   +
        ~ Hearing Details                                                                            Number of Hearing: 0    +
        ~ Dockets
https://www2.miami-dadeclerk.com/ocs/Search.aspx?type=premier                                                                    1/3
      Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 2 of 17
10/9/2019                                                               OCS Search



      I   (+Export to ....
                                                                                                             Dockets Retrieved: 16   -
                                                            Docket      Event
                    Number   Date           Book/Page       Entry       Type      Comments


       w            14       09/27/2019                     Notice:     Event


       w            13       09/27/2019                    Notice of
                                                           Appearance
                                                                        Event




       w            12       09/27/2019                    Order
                                                           Extending
                                                                        Event     RESPOND TO COMPLAINT WITHIN 40 DAYS


                                                           Time for


       w            11       09/19/201 9                   Service
                                                           Returned
                                                                        Event     Parties: City of Hialeah




       ~            10       09/19/20 19                   Service
                                                           Returned
                                                                        Event     Parties: Menoca/1 Jesus Jesse Jr



                             08/20/2019                    20 Day       Service
                                                           Summons
                                                           Issued


       w            9        08/20/2019                    ESummons
                                                           20 Day
                                                                        Event     Parties: City of Hialeah


                                                           Issued

                             08/20/2019                    20 Day       Service
                                                           Summons
                                                           Issued


       w            8        08/20/2019                    ESummons
                                                           20 Day
                                                                        Event     Parties: Menoca/1 Jesus Jesse Jr

                                                           Issued

                    7        08/20/2019                    Receipt:     Event     RECEIPT#:3510047 AMT PAID:$20.00
                                                                                  NAME:ANTHONY M GEORGES-PIERRE 44
                                                                                  W FLAGLER ST STE 2200 MIAMI FL 33130-
                                                                                  6807 COMMENT: ALLOCATION CODE
                                                                                  QUANTITY UNIT AMOUNT 3139-SUMMONS
                                                                                  ISSUE FEE 1 $10.00 $10.00 31 39-SUMMONS
                                                                                  ISSUE FEE 1 $10.00 $10.0


       w            6        08/16/2019                    (M) 20 Day
                                                           (P)
                                                                        Event


                                                           Summons
                                                           (Sub)
                                                           Received




https://www2. miami-dadeclerk.com/ocs/Search.aspx?type=premier                                                                           2/3
        Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 3 of 17
10/9/2019                                                                        OCS Search


                                                               Docket            Event
                Number      Date              Book/Page        Entry             Type       Comments


        w       5           08/16/2019                         (M) 20 Day
                                                               (P)
                                                                                 Event


                                                               Summons
                                                               (Sub)
                                                               Received


        w       4           06/ 11 /20 19                      Notice of
                                                               Appearance
                                                                                 Event      Parties: Dacosta Maley



                3           06/ 11 /20 19                      Receipt:          Event      RECEIPT#:3480203 AMT PAID:$401.00
                                                                                            NAME:ANTHONY M GEORGES-PIERRE 44
                                                                                            W FLAGLER ST STE 2200 MIAMI FL 33130-
                                                                                            6807 COMMENT: ALLOCATION CODE
                                                                                            QUANTITY UNIT AMOUNT 3100-CIRCUIT
                                                                                            FILING FEE 1 $401.00 $401.00 TENDER
                                                                                            TYPE:E-FILING ACH TENDER AMT


        w       2           06/08/2019                         Complaint         Event


        w       1           06/08/2019                         Civil Cover       Event




    [   ~ Back to Results

   Please be advised:

   The Clerk's Office makes every effort to ensure the accuracy of the following information; however it makes no warranties or
   representations w hatsoever regarding the completeness, accuracy, or timeliness of such information and data. Information on
   this website has been posted with the intent that it be readily available for personal and public non-commercial (educational) use
   and to provide th e public with direct online access to information in the Miami-Dade Clerk's Office information systems. Other
   than making limited copies of this website's content, you may not reproduce , retransmit, redistribute, upload or post any part of
   this website, including the contents thereof, in any form or by any means, or store it in any information storage and retrieval
   system, without prior written permission from the Miami-Dade Clerk's Office.

   If you are interested in obtaining permission to reproduce, retransmit or store any part of this website beyond that wh ich you
   may use for personal use, as defined above, visit our Web API Services (https://www2.miami-dadeclerk.com/Developers). To
   review the complete Miami-Dade County Disclaimer, follow this link:
   https://www8.miamidade.gov/global/d isclaimer/disclaimer.page (https://www8.miamidade.gov/global/d isclaimer/disclaimer.page)

                                  Email (https://miamidadecounty.co 1.qualtrics.com/SE/?SID=SV_b DvccbiqJBvQ2LH )       I
   Logout (/PremierServices/Logout.aspx?ReturnUrl=https://www2.miami-dadeclerk.com/ocs/Search.aspx?type=premier)
                                                            Clerk's Home (http://www.miami-dadeclerk.com/home.asp)                           •
                                                                                                                                        MtAMHlAOE
                         Privacy Statement (https://www8.miamidade.gov/global/disclaimer/privacy-and-security.page)     I                [E'!.lliij
                                            Disclaimer (https://www8.miamidade.gov/global/disclaimer/disclaimer.page)   I (http://www.miamidade.gov)
     Contact Us (http://www.miami-dadeclerk.com/contact.asp)    I    About Us (http://www.miami-dadeclerk.com/about.asp)
                                                                       2015 Clerk of the Courts. All Rights reserved .




https://www2 .miami-dadeclerk.com/ocs/Search.aspx?type=premier                                                                                      3/3
   Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 4 of 17
Filing# 96431180 E-Filed 09/27/2019 03 :30:29 PM



                                                       IN THE CIRCUIT COURT OF THE
                                                       11TH JUDICIAL CIRCUIT IN AND FOR
                                                       MIAMI-DADE COUNTY, FLORIDA

                                                       GENERAL JURISDICTION DIVISION

                                                       CASE NO. 19-017287 CA 01
                                                       JUDGE MAVEL RUIZ

        MALEY DACOSTA,

               Plaintiff,

        vs.

        THE CITY OF HIALEAH , a Political
        Subdivision , and JESUS "JESSE" MENOCALL,
        JR., an individual,

          Defendants.
        ____________  /

                               THE CITY OF HIALEAH'S
         NOTICE OF APPEARANCE AND E-MAIL ADDRESSES DESIGNATION PURSUANT
                  TO FLORIDA RULE OF JUDICIAL ADMINISTRATION 2.516

              Attorneys CHRISTINE LEONA WELSTEAD, DONALD A. BLACKWELL, and

        CAROLINA PINERO of the law firm of BOWMAN AND BROOKE LLP hereby give notice

        of their appearance as counsel of record for the Defendant, THE CITY OF HIALEAH.

        Copies of all pleadings, papers, etc. filed in this cause should be served upon the

        undersigned.

              Pursuant to Florida Rule of Judicial Administration 2.516, undersigned counsel

        hereby designates the following addresses for service by e-mail:

              Primary E-mail:     Christine.Welstead@bowmanandbrooke.com

              Primary E-mail:     Don .Blackwell@bowmanandbrooke.com

              Primary E-mail:     Carolina. Pinero@bowmanandbrooke.com
Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 5 of 17


                                                                CASE NO. 19-017287 CA 01
                                                                  THE CITY OF HIALEAH'S
                     NOTICE OF APPEARANCE AND E-MAIL ADDRESSES DESIGNATION PURSUANT
                                       TO FLORIDA RULE OF JUDICIAL ADMINISTRATION 2.516




           Secondary E-mail: Charlene.Still@bowmanandbrooke.com

           Secondary E-mail: Ashleiqh .Carroll@bowmanandbrooke.com

                                   CERTIFICATE OF SERVICE

           WE HEREBY CERTIFY that on September 27, 2019 a true and correct copy of

     the foregoing document was filed with the Clerk of Court using the Florida Courts e-Filing

     Portal which will send an automatic e-mail message to a ll parties who have reg istered

    with thee-Filing Portal including: ANTHONY M. GEORGES-PIERRE, ESQ. , SHAWN L.

     M. HAIRSTON, ESQ., Remer & Georges-Pierre, PLLC, Counsel for Plaintiff, 44 West

     Flagler St., Ste. 2200, Miami, FL 33130.

                                                BOWMAN AND BROOKE LLP
                                                Attorneys for Defendant
                                                THE CITY OF HIALEAH

                                          By: Isl Christine L. We/stead
                                                Christine L. Welstead, Esq. (FBN# 970956)
                                                Christine.welstead@bowmanandbrooke.com
                                                Donald A. Blackwell, Esq. (FBN#370967)
                                                Don.blackwell@bowmanand brooke. com
                                                Carolina Pinero, Esq. (FBN#119335)
                                                Carolina.pinero@bow manandbrooke.com
                                                Two Alhambra Plaza, Ste. 800
                                                Miami, Florida 33134
                                                Tel : (305) 995-5600; Fax: (305) 995-6100




                                                  2
   Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 6 of 17
Filing # 96395282 E-Filed 09/27/2019 10:22:52 AM




      IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
      IN AND FOR MIAMI-DADE COUNTY, FLORIDA

      CASE NO.: 201 9-01 7287-CA-O I
      SECTION: CAI I
      JU DGE: Mave l Ruiz


      Maley Dacosta
      Plaintiff(s) / Petitioner(s)
      VS.

     Jesus Jesse Menocall, Jr. et al
      Defendant(s) I Respondent(s)

     - - - - - - - - - - - -I
                                                AGREED ORDER

        This Cause having come before the Court based on the agreement of counsel, and the Court being
     advised that opposing counsel was consulted and agrees, that on September 13, 2019, the City of Hialeah
     was served with a 20-day Summons and Complaint in the referenced action , and Plaintiff's Complaint
     alleges a claim for violation of civil rights , and pursuant to Florida Rule of Civil Procedure 1.140(2)(A), the
     City, a municipality and political subdivision of the State of Florida , is entitled to respond to a Complaint
     within 40 days after service, it is hereby

        ORDERED and ADJUDGED as follows:

       The City of Hialeah has through an d including October 23 , 2019 in which to respond to Plaintiff' s
     Complaint.

     DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 27th day of
     September, 2019.


                                                                     ~            7~               2~           A

                                                                  2019-017287-CA-0109-27-201910:10 AM
                                                                   Hon. Mavel Ruiz

                                                                   CIRCUIT COURT JUDGE
                                                                   Electronically Signed
Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 7 of 17


                                                                      CaseNo: 2019-017287-CA-01
                                                                      Page 2 of 2




    No Further Judicial Action Required on THIS MOTION

    CLERK TO RECLOSE CASE IF POST JUDGMENT



  Copies Furnished To:
  Anthony M Georges-Pierre , Email : pn@rgpattorneys.com
  Anthony M Georges-Pierre , Email : agpassistant@rgpattorn eys.com
  Anthony M Georges-Pierre , Email : agp@rgpattorneys.com
  Ashleigh Carroll , Email : ashleigh.carroll@bowmanandbrooke.com
  Carolina Pinero, Email: Carolina.Pinero@bowmanandbrooke.com
  Charlene Still , Email : charlene.still@bowmanandbrooke.com
  Christine Welstead, Email : christine.welstead@bowmanandbrooke.com
  Don Blackwell , Emai l : Don.Blackwel l@bowmana ndbrooke.com
  Max Horowitz , Email : mhorowitz@rgpattorneys.com
  Patrick Nitchma n , Email : pn@rgpattorneys.com
  Shawn Hairston , Email : shairston@rgpattorneys.com
     Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 8 of 17
Filing # 95946735 E-Filed 09/ 19/2019 08:27:27 AM



                                                              RETURN OF SERVICE

       State of Florida                                           County of Miami-Dade                                                              Circuit Court

       Case Number: 2019-017287 CA 01

       Plaintiff:
       MALEY DACOSTA
                                                                                                                          II IIIIIIIIII IIII III 111111111111111111
                                                                                                                                     PPJ2019003893
       VS.

       Defendant:
       THE CITY OF HIALEAH A POLITICAL SUBDIVISION, ANO JESUS "JESSE"
       MENOCALL, JR., ANO INDIVIDUAL

       For:
       Anthony Georges-Pierre
       Remer & Georges-Pierre, PIie.
       44 West Flagler Street
       Suite 2200
       Miami, FL 33130

       Received by Prestige Process on the 121h day of September, 2019 at 9:57 am to be served on THE CITY OF HIALEAH THE
       OFFICE OF HIALEAH MAYOR CARLOS HERNANDEZ, 501 PALM AVENUE, HIALEAH, FL 33010

       I, Ricky Horowitz, do hereby affirm that on the 13th day of September, 2019 at 11 :04 am, I:

       served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL CASE and COMPLAINT with the date and
       hour of service endorsed thereon by me, to: MARITZA AMADOR as CLERK WHO IS AUTHORIZED TO ACCEPT FOR
       OFFICER for THE CITY OF HIALEAH, at the address of: 501 PALM AVENUE, HIALEAH, FL 33010, and informed said
       person of the contents therein, in compliance with slate statutes.

       Additional Information pertaining to this Service:
       9/13/2019 11:06 am Attempted service at 501 PALM AVENUE, HIALEAH, FL 33010, I served the clerk authorized to accept
       service Maritza Amador


       I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
       standing. in lhe judicial circuit in which the process was served. Under lhe perjury, I declare that I have read the foregoing
       document and the facts in it are true. NO NOTARY REQUIRED PURSUANT TO F.S.92.525(2)




                                                                                                  Ricky Horowitz
                                                                                                  CPS# 2316

                                                                                                  Prestige Process
                                                                                                  P.0 Box 613634
                                                                                                  Miami, FL 33261
                                                                                                  (305) 490-4346

                                                                                                  Our Job Serial Number: PPJ-2019003893


                                            Copyright Q 1992· 20 19 Database Services. Inc. • Proc.css Scrvc(s Toolbox va. 1g
  Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 9 of 17




Filing# 94286043 E-Filed.08/16/2019 11:24:26 AM


                                                      IN TllE CIRCUIT COURT OF THE
                                                      11TH JUDICIAL Cffi.CUIT, IN .ANl) FOR
                                                      MIAMI~DADE COUNTY~ FLORIDA.

                                                      CASE NO.: iotH>l7.2S:Z CA 01
         MALEY DACOSTA,

                        Plaintiff}

         Y+

         The CITY OF ffiAL'EAH;,
          a pollticnl snbdivision,
          and JESU.S "JESSE11 MENOCALL, JR.>
          an indiYidunl,

                  Defendant.
          _ _ _ _ _ _ _ _ _ _ _ _._;!

                                          SUMMONS.IN A CIVIl., CASE

          TO:                           The CfrY OF HIALE.ita:
                                        Office of t1ie1'1ayor Cnrlos Bcrnnndcz
                                        501 FalmAvenue
                                        Rfaleah, FL 33010

              YOU ARE HEREBY SUMMON.ED .ind required to serve upon PLAJNTIFF~s AITORNEY

                                        ANTHONY M..GEORG.ES.PIERRE..ESQ~
                                        REMER & OEORGES-.PIB.RRE. PLLC.
                                        44 WEST .FLAGLER STREET. STE. 2200
                                        MIAMl, FL 33 tJO

          an nnswcr to the complaint whi~h is herewlth served upon you, within 20 ~an after strvice of this
          summo11s upon you, exclusive df.thc day of service. If you foil to do so.judgment by default will be
          taken against you for the tBlief demnnded in the complaint. You must also file your answerwfth the
          ClerR of this Court within a reasonable period oftime after service.
                                                    8/20/2019

          CLBRK


          {BY) DEPUTY CLERK
    Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 10 of 17
Filing # 95946735 E-Filed 09/19/2019 08:27:27 AM



                                                            RETURN OF SERVICE


       State of Florida                                         County of Miami-Dade                                                           Circuit Court

       Case Number: 2019-017287 CA 01

       Plaintiff:
       MALEY DACOSTA
                                                                                                                    II IIIIIIIIIIPPJ2019003892
                                                                                                                                  IIIIIII IIII IIIIIII IIll Ill
       vs.
       Defendant:
       THE CITY OF HIALEAH A POLITICAL SUBDIVISION, AND JESUS "JESSE"
       MENOCALL, JR., AND INDIVIDUAL

       For:
       Anthony Georges-Pierre
       Remer & Georges-Pierre, PIie.
       44 West Flagler Street
       Suite 2200
       Miami, FL 33130

       Received by Prestige Process on the 12th day of September, 2019 at 9:57 am to be served on JESUS "JESSE"
       MENOCALL, JR THE OFFICE OF HIALEAH MAYOR CARLOS HERNANDEZ, 501 PALM AVENUE, HIALEAH, FL 33010

       I, Ricky Horowitz, do hereby affirm that on the 13th day of September, 2019 at 11:04 am, I:

       served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL CASE and COMPLAINT with the date and
       hour of service endorsed thereon by me, to: MARITZA AMADOR as CLERK WHO IS AUTHORIZED TO ACCEPT FOR
       OFFICER for JESUS "JESSE" MENOCALL, JR, at the address of: 501 PALM AVENUE, HIALEAH, FL 33010, and informed
       said person of the contents therein, in compliance with state statutes.

       Additlonal Information pertaining to this Service:
       9/13/2019 11 :06 am Attempted service at 501 PALM AVENUE. HIALEAH, FL 33010, I served the clerk authorized to accept
       service Maritza Amador


       I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
       standing, in the judicial circuit in which the process was served. Under the perjury, I declare that I have read the foregoing
       document and the facts in it are true. NO NOTARY REQUIRED PURSUANT TO F.S.92.525(2)




                                                                                              Ricky Horowitz
                                                                                              CPS#2316

                                                                                               Prestige Process
                                                                                               P.O Box 613634
                                                                                               Miami, FL 33261
                                                                                               (305) 490-4346

                                                                                               Our Job Serial Number: PPJ-2019003892


                                            Copyrighl O 1992 -2019 Oalabase SeNiccs. Inc. · Proceu Server's Toolbox V8.1g
  Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 11 of 17




Filing# 94286043 E~Filed 08/16/2019. 11 :24:26 AM


                                                         -IN THE CIRCUIT CO~T OF THE
                                                          llTHJlJDICIAL CIRCUIT,IN AND FOR
                                                          ML\.MU>ADE 'COU?f,fY, FLORIDA

                                                         CASE NO.: 201'\-017287 CA Ol

         MALEY DACOSTA,

                        Plainfill't
          v.

          The CITY O F ' ~
          a pol,ftical subdivision,
          and JESUS "~SSE" MENOCALL, .m.,
          an Individual,

                           Defendant..
          -----------~'
                                           SUMMONS IN A CIVIL CASE
          TO:                            Jesus "Jesse" MenoealltJr.,
                                         Office of Hlaliah Mayor Carlos Bernand•
                                         SO I .Palm Avenue
                                         Hialeah, PL330IO

               YOO ARE HEREBY SUMMONED and required to servo upon PLAINTIPFS A"TTO.RNEY

                                         ANTHONY M. OEOROES-PIERRE. ESQ.
                                         REMER. & OEOROES-PIERRE, PUC.
                                         44 WFSf. FLAGLER STRBBT. STE. 2200
                                         MIAMI, FL 33130

          an answer to the complaint whioh is herewith served upon you, within 20 dru after service of this
          summons upon you, ·exclusive of the day of service. lf you fail to do so, judgment by .default will bo
          talcenJlgBinst you for the relief demanded in the oomplaint. You must also file your answer with tlie
          Clerlcoflhls Court with[n a reasonable perfod of time after service.

                                             6/20/2019
   Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 12 of 17

Filing # 94286043 E-Filed 08/16/2019 11 :24:26 AM


                                                       IN THE CIRCUIT COURT OF THE
                                                       11TH JUDICIAL CIRCUIT, IN AND FOR
                                                       MIAMI~DADE COUNTY, FLORIDA

                                                       CASE NO.: 201,--017287 CA 01

          MALEY DACOSTA,

                          Plaintiff,


         "·
         The CITY 01? HIALEAH,
         a political subdivision,
         and JESUS ",JESSE" MENOCALL, JR.,
         au individual,

                          Defendant.
         ----------------"/
                                          SUMMONS IN A CIVIL CASE

         TO:                           The CITY OF HfALEAH
                                        Office of the Mayor Curios Hernandez
                                        50 l Pa Im Avenue
                                        Hfaleah, FL 330 I0

              YOU ARE HEREBY SUMMONED and required to serve upon PL/\INTIFF ' S ATTORNEY

                                       ANTHONY M. GEORGES-PIERRE, ESQ.
                                       REMER & GEORGES-PlERRE, PLLC.
                                       44 WEST FLAGLER STREET. STE. 2200
                                       MIAMI, FL 33130

         an answer to the complaint which is herewith served upon you, within 20 days after service of this
         summons upon you, exclusive of the day of service. ff you fail to do so, judgment by default will be
         taken against you for the relief demanded in the complaint. You must also tile your answer with the
         Clerk of this Court within a reasonable period of time afler service.

                                                   8/20/2019

         CLERK


         (BY) DEPUTY CLERK
   Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 13 of 17

Filing # 94286043 E-Fil ed 08/16/2019 11 :24:26 AM


                                                       IN THE CIRCUIT COURT OF THE
                                                       11TH JUDICIAL CIRCUIT, IN AND FOR
                                                       MIAMI-DADE COUNTY, FLORIDA

                                                       CASE NO.: 201"1-017287 CA 01

          MALEY DACOSTA,

                        Plaintiff,

          v.

          The CITY OF HIALEAH,
          a political subdivision,
          and JESUS "JESSE" MENOCALL, ,JR.,
          an individual,

                        Defendant.
         - - - - - - -- - -- -- - '
                                          SUMMONS IN A CIVIL CASE

          TO:                           .Jesus "Jesse'' Menocall, Jr.,
                                        Office of Hialeah Mayor Carlos Hernandez
                                        501 Palm Avenue
                                        Hialeah, FL 33010

               YOU ARE HEREBY SUMMONED and required to serve upon PLAINT! Ff''S ATTORNEY

                                        ANTHONY M. GEORGES-PIERRE, ESQ.
                                        REMER & GEORGES-PIERRE, PLLC.
                                        44 WEST FLAGLER STREET. STE. 2200
                                        MIAMI, FL 33 130

         an answer to the complaint which is herewith served upon you, within 20 days after service of this
         summons upon you, exclusive of the day of service. If you fail to do so, judgment by defau lt will be
         taken against you for the relief demanded in the complaint. You must also file your answer with the
         Clerk of this Court within a reasonable period oftimc after service.

                                           8/20/2019

         CLERK
 Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 14 of 17

Filing# 90882841 E-Filed 06/11/2019 I 0:04:20 AM


                                 IN THE CIRCUIT COURT OF THE
                                  ELEVENTH .JUDICIAL CIRCUIT
                                          IN AND FOR
                                 MlAMJ-OAOE COUNTY, FLORIDA


         MALEY DACOSTA, an individual

               Plaintiff.
         \I.



         The CITY OF HIALEAH, a political                         2019-J 7287-CA-01
         subdivision and
         JESUS "JESSE" MENOCALL, JR.,an
         individual,

               Defendants.

                                     NOTICE OF APPEARANCE

           The undersigned hereby files thi s notice of Appearance as counsel for Maley
      Dacosta, Plaintiff, and hereby requests that all future pleadings and notices, vvbich,
      Maley Dacosta, is entitled to receive be sent to the undersigned:

      Shawn L.M. Hairston
      Remer & Georges-Pierre, PLLC.
      44 West Flagler Street
      Suite 2200
      Miami, FFL 33130
      Telephone: 305-416-5005
      shairston@rgpattorneys.com
      F.B.N.: 110046
                                                     REMER & GEORGES- PIERRE, PLLC
                                                     44 West Flagler Street, Suite 2200
                                                     Miami, Florida 33 130
                                                     Telephone:    305-416-5000
                                                     Facsimile:    305-4 16-5005

                                                     By: t~I Shawu L.M Hairsto11i Sr.
                                                     Anthony Georges-Pierre, Es q.
                                                     Fla. Bar. No. :533637
                                                     Shawn L.~ l. Hairston, Esq. Fla. Bar.
                                                     No.: 11 0046
                                                     shai rston@rgpattomeys.com
Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 15 of 17




                                          CERTIFICATE OF SERVICE

             I HEREB Y CERT! FY that on June 11. 20 I(), I electronically fil ed the foregoing document with the
     Clerk of the Court. I also ce11i fy that the foregoing document is being served this clay on all counsel of
     record.

                                                                                    By: Isl Shawn L.M. Hairston
                                                                                           Sha\.VTl L.M. Hairston
                                                                                            rlorida Bar: 110046
  Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 16 of 17
Filing # 90791575 E-Filed 06/08/2019 12:02:57 AM

  FORM 1.997. CIVIL COVER SHEET

  Th e civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25 .075, Florida Statutes. (See instructions for
  completion.)


       I.         CASE STYLE
                                        IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                         IN AND FOR MIA MI-DADE COUNTY, FLORIDA



                                                                      Case No. :- - - - - - - -
                                                                      Judge:-- - - - - - - -
  Maley Dacosta
   Plaintiff
                 vs.
  Jesus Menocall, City of Hialeah
  Defendant


       II.        TYPE OF CASE

                                                                              D    Non-homestead residential foreclosure
               :J Condominium                                                      $250,00 or more
             D Contracts and indebtedness                                     D    other real property actions $0 - $50,000
             D Eminent domain                                                 D    Other real property actions $50,001 - $249,999
             D A uto negligence                                               D    other rea l property actions $250,000 or more
             181 Negligence - other
                 D Business governance                                        D    Professional malpractice
                 D    Business torts
                                                                                     D      Malpractice - business
                 D Environmental/Toxic tort                                          D      Malpractice - medical
                 D    Third party indemnification                                    D      Malpractice - other professional
                 D    Construction defect
                                                                              D    other
                 D Mass tort                                                         D      AntitrusVTrade Regulation

                 D    Negli£:ent security
                                                                                     D      Business Transaction
                 D    Nursing home negligence
                                                                                     D      Circuit Civil - Not Applicable
                 D    Premises liability - commercia l                               D      Constitutional challenge-statute or
                                                                                            ordinance
                 D    Premises liability - residential
                                                                                     D      Constitutional challenge-proposed
             D Products liability                                                           amendment
             D Real Property/Mortgage foreclosure                                    D      Corporate Trusts
                 D    Commercial foreclosure $0 - $50,000                            D      Discrimination-employment or other
                 D    Commercial foreclosure $50,001 - $249,999                      D      Insurance claims
                 D Commercial foreclosure $250,000 or more                           D      Intellectual property
                 D    Homestead residential foreclosure $0 - 50,000                  D      Libel/Slander
                 D    Homestead residential foreclosure $50,001 -                    D      Shareholder derivative action
                      $249,999
                                                                                     D      Securities litigation
                 D Homestead residential foreclosure $250,000 or
                      more
                                                                                     D      Trade secrets
                 D Non-homestead residential foreclosure $0 -                        D      Trust litigation
                      $50,000
                 D Non-homestead residential foreclosure
                      $50,001 - $249,999
Case 1:19-cv-24166-FAM Document 1-4 Entered on FLSD Docket 10/09/2019 Page 17 of 17



                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Ad ministrative Order. Yes ;:J No Z!


        Ill.    REMEDIES SOUGHT (check all that apply):
                   ~  Monetary;
                   0 Non-monetary declaratory or injunctive relief;
                  ~ Pun itive

        IV.     NUMBER OF CAUSES OF AC TION : (
                (Specify)




        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                    0 Yes
                    iZ No

        VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ~ No
                   0 Yes - If "yes" list all related cases by name, case number and court:




        VII .   IS JURY TRIAL DEMANDED IN COMPLAINT?
                    0 Yes
                    jg) No




I CERTIFY that the information I have provided in this cover sh eet is accurate to the best of my knowledge and belief, and
that I have read and will co mply with the requirements of Florida Rule of Judicial Administration 2.425.

Signatures/ A nthony M G eor ges-Pi erre        FL Bar No.: 533637
         Attorn ey or party                                                (Bar number, if attorney)

        Anthonv M Georges-Pierre         06/07/20 19
              (Type or print name)                                            Date
